t c no united_states tax_court psb holdings inc petitioner v commissioner of internal revenue respondent docket no filed date p is the holding_company of an affiliated_group_of_corporations that files consolidated federal_income_tax returns the other members are p’s wholly owned bank b and b’s wholly owned investment_company ic both b and ic own tax-exempt obligations only b incurs interest_expenses ic’s tax-exempt obligations were either purchased by ic or received from b before the subject years as contributions to capital r determined that b must include all of ic’s tax-exempt obligations in the calculation of b’s average adjusted bases of tax-exempt obligations under sec_265 and sec_291 i r c on the consolidated income_tax returns for the subject years b included ic’s obligations in the calculation only to the extent that b had purchased the obligations and transferred them to ic in other words b omitted from the calculation those obligations that ic purchased held the calculation of b’s average adjusted bases of tax-exempt obligations does not include the tax-exempt obligations purchased by ic debra sadow koenig for petitioner lawrence c letkewicz christa a gruber and sharon s galm for respondent opinion laro judge this case was submitted to the court under rule for decision without trial petitioner petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure in the and federal income taxes respectively of its affiliated_group for those years the group filed consolidated federal corporate_income_tax returns the group included petitioner petitioner’s wholly owned subsidiary peoples state bank peoples and peoples’ wholly owned investment subsidiary psb investments inc investments we decide whether peoples must include the tax-exempt obligations purchased and owned by investments in the calculation of peoples’ average adjusted bases of tax-exempt obligations under sec_265 and sec_291 we hold that the calculation does not include those obligations rule references are to the tax_court rules_of_practice and procedure unless otherwise noted section references are to the applicable versions of the internal_revenue_code background all facts were stipulated or contained in the exhibits submitted with the stipulations the stipulated facts and exhibits are incorporated herein by this reference when the petition was filed petitioner’s mailing address and principal_place_of_business were in wausau wisconsin petitioner is a holding_company and the common parent of an affiliated_group_of_corporations that file consolidated federal_income_tax returns petitioner’s common_stock is held by approximately big_number shareholders the other members of the affiliated_group are petitioner’s wholly owned subsidiary peoples and peoples’ wholly owned subsidiary investments for financial and regulatory accounting purposes investments and peoples consolidate their assets liabilities income and expenses peoples was organized in as a state bank under wisconsin law peoples’ main office is located in wausau wisconsin and it has several branch offices in wisconsin communities near wausau peoples is petitioner’s sole subsidiary peoples’ sole subsidiary is investments on or about date peoples organized investments in nevada investments does business exclusively in nevada with offices in las vegas nevada and offsite record storage at a third-party facility in las vegas investments has no depository or lending powers and as relevant here does not qualify as either a bank or a financial_institution for federal_income_tax purposes for other purposes investments is considered to be a financial_institution subject_to federal and state supervision peoples organized investments to consolidate and improve the efficiency of managing safekeeping and operating the securities investment portfolio then held by peoples and to reduce peoples’ state tax_liability nevada has neither a corporate_income_tax nor a corporate franchise tax wisconsin has a corporate franchise tax of percent of a corporation’s net_income for purposes of the wisconsin tax wisconsin considers income to include interest_income from federally tax-exempt obligations a wholly owned subsidiary of a wisconsin corporation with no nexus to the state is not subject_to wisconsin’s corporate franchise tax investments was organized without a nexus to wisconsin so as not to be subject_to wisconsin’s corporate franchise tax from on or about date through date peoples transferred to investments cash tax-exempt obligations taxable securities and loan participations fractional interests in loans originated by peoples including substantially_all of peoples’ long-term investments the cash totaled dollar_figure and was transferred to investments upon its organization in exchange for all of its common_stock the tax-exempt obligations and taxable securities totaled dollar_figure and the loan participations totaled dollar_figure these three categories of assets were transferred to investments as paid-in capital no security or tax-exempt_obligation of any kind was transferred by peoples to investments during the subject years of the taxable securities and tax-exempt obligations that peoples transferred to investments percent were federally tax-exempt municipal securities percent were federally taxable securities issued primarily by government agencies and percent were loan participation interests at the time of the transfers no liabilities encumbered the transferred securities or obligations and investments did not assume any liability of peoples investments did not sell any tax-exempt_obligation or taxable security before maturity and all such obligations and securities received from investments matured by the end of the subject years investments’ income for the subject years was attributable to holding federally taxable securities federally tax-exempt obligations and loan participations investments did not own any other asset and it did not provide services to unrelated third parties investments’ total assets during the subject years represented about percent of the total assets of investments and peoples combined during each of those years peoples incurred approximately dollar_figure million to dollar_figure million of interest_expenses investments incurred no interest_expense during and investments owned almost dollar_figure million in tax-exempt obligations peoples owned virtually none during and investments owned over dollar_figure million in tax-exempt obligations which represented more than percent of the tax-exempt obligations owned by investments and peoples combined the internal_revenue_code provides as further discussed below that the amount of a financial institution’s interest_expense allocated to tax-exempt_interest and thus rendered nondeductible is computed by multiplying the otherwise allowable interest_expense by a fraction prescribed in the statutes the fraction’s numerator numerator equals the taxpayer’s average adjusted bases of tax-exempt obligations see sec_265 sec_291 the fraction’s denominator denominator equals the average adjusted bases for all assets of the taxpayer see sec_265 sec_291 on the consolidated_returns filed by petitioner’s affiliated_group for the subject years peoples included its adjusted_basis in its investments’ stock in peoples’ calculation of the denominator peoples’ basis in its investments’ stock equaled investments’ basis in investments’ assets for each subject year peoples included all of the tax-exempt obligations that were purchased by peoples and that were outstanding as of the end of the year in peoples’ calculation of the numerator some of those obligations were owned by investments during the year having been earlier transferred by peoples to the capital of investments the notice_of_deficiency states as follows it has been determined that you transferred tax-exempt securities from your bank to investment subsidiaries by this transfer you managed to separate tax-exempt investments from their interest_expense which resulted in a reduction of your exposure to the tefra interest_expense disallowance rules under sec_291 and sec_265 it has further been determined that the investment subsidiaries do not carry on any real business operations on their own rather they are merely an incorporated shell whose only real purpose is to avoid taxation in actuality their business is conducted by or through their parent banks it has further been determined that the investment subsidiaries’ assets and liabilities are those of their parent banks since for all other reporting purposes both financial and regulatory reporting is required to be done on a consolidated basis the assets and liabilities are considered those of their parent banks therefore it is determined that for purposes of computing your income_tax liabilities you must include the assets and tax-exempt securities of the subsidiaries in your computation of unallowable interest_expense under the tefra provisions the recalculation of non deductible_interest expense under sec_291 and sec_265 of the internal_revenue_code based on the inclusion of the assets and tax-exempt balances of peoples state bank and or psb investments inc with that of the assets and tax-exempt balances of their respective parent banks increases your taxable incomes by dollar_figure for the year ended dollar_figure for the year ended dollar_figure for the year ended and dollar_figure for the year ended refer to exhibit a through exhibit d for further explanation respondent has since conceded the determination stated in the second paragraph quoted above respondent also concedes that investments was created to reduce state taxes and is a separate business_entity that is not a sham discussion we decide the narrow issue of whether peoples must include the tax-exempt obligations purchased and owned by investments in the calculation of peoples’ average adjusted bases of tax-exempt obligations under sec_265 and sec_291 petitioner argues that the relevant text in those sections provides that peoples calculate the numerator without regard to those obligations respondent disagrees as respondent see sec_2 petitioner invites the court to decide that the calculation does not include any tax-exempt_obligation owned by investments we decline to do so the consolidated_returns reported that the calculation included all outstanding tax-exempt obligations purchased by peoples and transferred to investments and respondent’s determination in the notice_of_deficiency relates to that position moreover petitioner states in its opening posttrial brief that it is not requesting either an adjustment or a refund as to its reporting position nor does the petition request such an adjustment or refund we consider it inappropriate to decide the issue proffered by petitioner because it does not relate to the decision that we will enter on the amount of deficiency if any in the affiliated group’s income_tax for the subject years we set forth the applicable text of sec_265 and sec_291 in the appendix the relevant text of sec_265 the taxpayer’s average adjusted bases within the meaning of sec_1016 of tax-exempt obligations is similar to the relevant text of sec_291 the taxpayer’s average_adjusted_basis within the meaning of sec_1016 of obligations described in clause i ie tax-exempt continued it the relevant text when read in the light of the statutes’ legislative intent allows respondent for purposes of the numerator to treat investments’ assets as owned by peoples we agree with petitioner that the relevant text does not include in the numerator the tax-exempt obligations purchased and owned by investments sec_265 provides that no deduction shall be allowed for interest on indebtedness incurred or continued to purchase or carry obligations the interest on which is wholly exempt from federal_income_tax for purposes of that provision whether a taxpayer’s indebtedness was incurred or continued to purchase or carry tax-exempt obligations generally depends on the taxpayer’s purpose in incurring the indebtedness see 388_f2d_420 7th cir in other words a disallowance_of_interest_expenses under sec_265 requires a finding of a sufficiently direct relationship between a borrowing and a tax-exempt investment see id congress enacted sec_291 and e b in see tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_423 as enacted those continued obligations for purposes of our analysis we consider the relevant text of each of those sections to be the same and refer to that text as the relevant text provisions provided a 15-percent cutback in a corporate_tax_preference item affecting certain financial institutions the cutback applied to the deduction otherwise allowable for the amount of interest on indebtedness incurred or continued to purchase or carry tax-exempt obligations acquired after date the amount of the cutback was calculated by applying to the otherwise allowable interest_expense a fraction that is virtually the same as in the current version of the statutes the report of the senate_finance_committee the committee in which tefra section a originated sets forth the following rationale with respect to the cutback and similar provisions numerous corporate tax_preferences have been enacted over the years in order to stimulate business investment and advance other worthwhile purposes for several reasons some of these tax_preferences should be scaled back first the federal budget faces large deficits which will require large reductions in direct federal spending in addressing these deficits tax_preferences should also be subject_to careful scrutiny second in congress enacted the accelerated_cost_recovery_system which provides very generous incentives for investment in plant and equipment acrs makes some corporate tax_preferences less necessary third there is increasing concern about the equity of the tax system and cutting back corporate tax_preferences is a valid response to that concern the 15-percent cutback was increased to percent in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_588 the referenced corporate_tax_preference was that under prior_law banks had been effectively excused from sec_265 on the ground that their obligations to their depositors did not constitute indebtedness within the meaning of that section for these reasons the committee bill contains a 15-percent across-the-board cutback in a series of corporate tax_preferences s rept vol pincite four years later in congress enacted sec_265 see tax_reform_act_of_1986 publaw_99_514 100_stat_2380 according to the report of the house ways_and_means_committee congress enacted sec_265 for two reasons first the report states financial institutions had been allowed to deduct interest payments regardless of their tax-exempt holdings a result the committee concluded that discriminated in favor of financial institutions at the expense of other taxpayers see h rept pincite 1986_3_cb_1 second the report states financial institutions had been allowed to reduce their tax_liability drastically by investing in tax-exempt obligations id the report explains that to correct these problems the committee bill denies financial institutions an interest_deduction in direct proportion to their tax-exempt holdings the committee believes that this proportional disallowance rule is appropriate because of the difficulty of tracing funds within a financial_institution and the near impossibility of assessing a financial institution’s purpose in accepting particular deposits the committee believes that the proportional disallowance rule will place financial institutions on approximately an equal footing with other taxpayers id the report explains that the amount of interest allocable to tax-exempt obligations for purposes of sec_265 is determined under rules similar to those that apply under sec_291 and e b id as enacted sec_265 and sec_291 and e b reduce the interest_expense deductions of financial institutions without requiring evidence of a direct relationship between borrowing and tax-exempt investment specifically those sections disallow a deduction with respect to the portion of a financial institution’s interest_expense that is allocable on a pro_rata basis to its holdings in tax-exempt obligations while sec_265 disallows a deduction for the entire amount of that portion of a financial institution’s interest_expense allocable to tax-exempt obligations sec_291 and e b disallows only percent of the interest_expense allocable to those obligations the 20-percent rule_of sec_291 and e b applies with respect to tax-exempt obligations acquired from date through date the 100-percent rule_of sec_265 generally applies to those tax-exempt obligations acquired after date in the latter case however sec_265 provides a special rule for a qualified_tax-exempt_obligation defined in sec_265 as a certain tax-exempt_obligation issued by small issuers under sec_265 a qualified_tax-exempt_obligation acquired after date is treated for purposes of sec_265 and sec_291 as if it were acquired on date thus qualified tax-exempt obligations reduce interest_expense deductions under sec_291 and e b rather than under sec_265 the parties agree that the tax-exempt obligations owned by investments are qualified tax-exempt obligations in calculating the amount of the denominator for peoples the parties agree that the denominator includes peoples’ adjusted_basis in its investments stock the parties lock horns on whether the tax-exempt obligations purchased and owned by investments must be included in the numerator on the consolidated_returns peoples omitted those obligations from the numerator respondent determined that those obligations are included in the numerator as respondent sees it because the basis of peoples’ investments stock is included in the denominator the portion of that basis attributable to the bases of investments’ tax-exempt obligations is included in the numerator we begin our analysis with the relevant text we interpret the text with reference to the legislative_history primarily to learn the purpose of the statutes and to resolve any ambiguity in the text see 310_us_534 we apply the text as written unless we find that a word’s meaning is ‘inescapably ambiguous’ or that such an application ‘would thwart the purpose of the overall statutory scheme or lead to an absurd or futile result ’ 108_tc_524 quoting 469_us_70 n and 42_f3d_537 9th cir affg 95_tc_415 see united_states v am trucking associations inc supra pincite see also 989_f2d_898 7th cir 118_tc_1 the applicable text refers to the taxpayer’s average adjusted bases of tax-exempt obligations and the average adjusted bases for all assets of the taxpayer we read that text to refer to the tax-exempt obligations and assets owned by peoples alone or in other words by the taxpayer for whom the subject calculation is performed we do not read that text to provide that a taxpayer such as peoples must include in its tax-exempt obligations any tax-exempt_obligation purchased and owned by another taxpayer whether the taxpayers be related or not cf 135_f3d_457 7th cir holding that sec_902 did not allow aggregation where the statute referred literally to a corporation rather than to a group of affiliated corporations affg 96_tc_421 we understand congress to have enacted the text as a means for raising revenue and bolstering equity in our tax system we understand congress to have intended for the statutes to deny some or all of a financial institution’s otherwise allowable interest_expense_deduction to the extent that the interest is allocable to the tax-exempt obligations it owns we do not understand congress to have specifically spoken through the statutes to the situation here where tax-exempt obligations are purchased and owned by a subsidiary of a financial_institution respondent asserts that the adjusted bases of peoples’ assets in the denominator include the adjusted_basis of peoples’ stock in investments which in turn reflects the assets owned by investments respondent concludes that investments’ assets are therefore considered assets of peoples for purposes of calculating the numerator we disagree the numerator consists of the taxpayer’s average adjusted bases of tax-exempt obligations but peoples has no adjusted bases in any of the tax-exempt obligations purchased and owned by investments moreover the statutes use the term taxpayer in the singular and well-established law treats peoples and investments as separate taxpayers notwithstanding the fact that they join in the filing of a consolidated_return see eg 78_tc_786 citing inter alia 336_us_422 319_us_590 and 286_us_319 cf 77_tc_1149 to the extent the consolidated_return_regulations do not mandate different treatment corporations filing consolidated_returns are to be treated as separate entities when applying other provisions of the code nor do the consolidated_return_regulations as applicable here change this result those regulations require that peoples calculate its net_income separately from investments’ net_income see sec_1_1502-11 income_tax regs stating that taxable_income is calculated for an affiliated_group by taking into account the separate_taxable_income of each member of the group respondent has not identified nor are we aware of any provision in the consolidated_return_regulations that would require the tax-exempt obligations purchased and owned by investments to be taken into account in the calculation of peoples’ interest_expense_deduction nothing that we read in the statutes or in the consolidated_return_regulations directs us to ignore the separate existence of investments and peoples or otherwise to treat investments’ self-purchased tax-exempt obligations as owned by peoples for purposes of calculating the numerator as to peoples congress knew how to require a taxpayer to take into account the assets of another taxpayer had congress intended to include respondent’s look-through approach in the applicable statutes see eg sec_265 congress however did not in those statutes provide any aggregation or indirect ownership rule that would apply to the numerator instead congress referred simply to the obligations of the taxpayer for purposes of making that calculation ‘ w here congress includes particular language in one section of a statute but omits it in another section of the same act it is generally presumed that congress acts intentionally and purposely in the disparate inclusion or exclusion ’ 464_us_16 quoting 472_f2d_720 5th cir respondent argues that not reading the relevant text as providing for peoples’ indirect ownership of the subject tax-exempt obligations leads to an absurd result we disagree as discussed above congress apparently did not specifically intend through the applicable statutes to address the gap left open in the setting at hand we apply the law as written by congress and leave it to congress or to the department of the treasury the latter through and to the extent of its regulatory authority or by other permissible means to address any gaps in the statutes as written see 540_us_526 to be sure agencies such as the internal_revenue_service have a great amount of authority to issue regulations to fill gaps in a statute see eg 467_us_837 in addition as applicable to taxpayers who file consolidated_returns such as here the commissioner has vast authority to prescribe regulations to curtail or otherwise address any perceived abuse see united dominion indus inc v 532_us_822 respondent also argues for a contrary reading noting that peoples and investments consolidated their assets liabilities income and expenses for financial and regulatory accounting purposes we are unpersuaded by this argument neither financial nor regulatory accounting controls the manner in which a taxpayer must report its operations for federal_income_tax purposes see 439_us_522 106_tc_117 affd 118_f3d_239 4th cir in fact we note another major difference from the manner in which investments is treated for federal_income_tax purposes to wit that investments is considered to be a financial_institution for federal and state oversight purposes but is not considered to be a bank or financial_institution for federal_income_tax purposes we also note that respondent has not argued nor do we find that while the inconsistency between financial and regulatory accounting on the one hand and tax_accounting on the other hand appears from the notice_of_deficiency to be a primary determination by respondent respondent in brief has relegated this inconsistency to simply a factor to consider he exercised any discretion afforded to him by sec_446 or sec_482 instead as discussed above the linchpin of respondent’s arguments is that the statutes on their face require that the basis of peoples’ investments stock be included in the denominator and that the portion of that basis attributable to the bases of investments’ tax-exempt obligations is therefore also included in the numerator lastly respondent observes the commissioner has issued revrul_90_44 1990_1_cb_54 interpreting the applicable statutes to provide that the tax-exempt obligations of a subsidiary may be taken into account in calculating the numerator for a parent bank respondent asserts that the commissioner issued this ruling under the same formal procedures that he would have been required to follow had he prescribed regulations on the subject respondent argues that the revenue_ruling is entitled to judicial respect as persuasive precedent that should be followed unless unreasonable while we believe that the commissioner’s interpretation as set forth in revrul_90_44 supra is entitled to consideration by this court we decline respondent’s invitation to equate the authority of the ruling with that of a regulation or otherwise to give the ruling the degree of deference that is typically afforded to regulations under chevron u s a inc v natural res def council inc supra and its progeny as explained below we evaluate the revenue_ruling under the less deferential standard enunciated in 323_us_134 according the ruling respect proportional to its power to persuade see 533_us_218 revrul_90_44 c b pincite states in relevant part if one or more financial institutions are members of an affiliated_group_of_corporations as defined in sec_1504 of the code then even if the group files a consolidated_return each such institution must make a separate determination of interest_expense allocable to tax-exempt_interest rather than a combined determination with the other members of the group however in situations involving taxpayers which are under common_control and one or more of which is a financial_institution in order to fulfill the congressional purpose underlying sec_265 of the code the district_director may require another determination of interest_expense allocable to tax-exempt_interest to clearly reflect the income of the financial_institution or to prevent the evasion or avoidance of taxes the first quoted paragraph parallels the text of the statutes stating that the subject calculation must be made separately for each member of the affiliated_group the second quoted paragraph departs from that text creating an exception that may apply to taxpayers under common_control when one or more of the taxpayers is a financial_institution the ruling sets forth no reasoning or authority for the exception other than stating that the exception was prescribed in order to fulfill the congressional purpose underlying sec_265 and may be invoked to clearly reflect the income of the financial_institution and to prevent the evasion or avoidance of taxes at the outset we note that the notice_of_deficiency makes no mention of revrul_90_44 supra thus while the ruling states that the district_director may require a determination of interest_expense under a rule that is different from that stated in the statutes we find no basis in the record from which to find or to conclude that the district_director has in fact exercised the authority purportedly given to him by the statutes to the contrary we read the notice_of_deficiency to indicate that respondent observed that peoples had transferred tax-exempt obligations to investments so that peoples afterwards had interest_expenses but little to no tax-exempt_interest income and determined that the transfer was ineffective for federal_income_tax purposes because investments was not a legitimate business_entity with independent business operations but was a sham created solely to avoid taxes and investments’ assets and liabilities are viewed as those of peoples because peoples and investments reported their operations for financial and regulatory reporting purposes on a consolidated basis all the same we are not bound by an interpretation in a revenue_ruling see 119_tc_157 see also 115_tc_210 the court_of_appeals for the seventh circuit has held similarly stating that revenue rulings are entitled to limited deference see 142_f3d_973 7th cir 135_f3d_457 7th cir see also 270_f3d_1137 7th cir discussing the level of deference owed to agency interpretations after united_states v mead corp supra revg 113_tc_329 the commissioner also recognizes the limited strength of a revenue_ruling explaining in his procedural rules that the conclusions expressed in revenue rulings will be directly responsive to and limited in scope by the pivotal facts stated in the revenue_ruling sec_601_601 statement of procedural rules and revenue rulings published in the bulletin do not have the force and effect of treasury_department regulations sec_601_601 statement of procedural rules in united_states v mead corp supra the supreme court considered the degree of judicial deference afforded to a ruling by the u s customs service as to a tariff classification the court stated we agree that a tariff classification has no claim to judicial deference under chevron there being no indication that congress intended such a ruling to carry the force of law but we hold that under 323_us_134 the ruling is eligible to claim respect according to its persuasiveness id pincite in skidmore v swift co supra pincite the court stated we consider that the rulings interpretations and opinions while not controlling upon the courts by reason of their authority do constitute a body of experience and informed judgment to which courts and litigants may properly resort for guidance the weight of such a judgment in a particular case will depend upon the thoroughness evident in its consideration the validity of its reasoning its consistency with earlier and later pronouncements and all those factors which give it power to persuade if lacking power to control see also 529_us_576 an agency’s interpretation reached without formal notice and comment rulemaking is entitled to respect only when it has the power to persuade cf 394_f3d_530 7th cir we conclude that we must evaluate the revenue_ruling at hand under the power to persuade standard set forth in skidmore while respondent invites the court to afford the ruling greater judicial deference by asserting that the ruling was issued in the same manner as regulations on the subject would have been we decline that invitation cf 286_f3d_476 7th cir in addition to the fact that the commissioner’s procedural rules state specifically that revenue rulings do not have the force and effect of treasury_department regulations sec_601_601 statement of procedural rules we consider most significant the fact that the revenue_ruling unlike most treasury_department regulations did not undergo any public review or comment before its issuance in accordance with the analysis under 533_us_218 we decline to adopt the exception set forth in revrul_90_44 supra first as we have discussed the exception does not properly interpret the text of the statutes as written see 515_us_323 n second we find in the ruling neither adequate thoroughness evident in its consideration nor adequate reasoning as to the presence of the exception in the statutes see skidmore v swift co supra pincite the ruling simply states that the exception was included in the revenue_ruling in order to fulfill the congressional purpose underlying sec_265 and may be invoked to clearly reflect the income of the financial_institution and to prevent the evasion or avoidance of taxes revrul_90_44 c b pincite third the revenue_ruling was issued many years after the enactment of the relevant statutes approximately years after the enactment of sec_291 and e b and years after the enactment of sec_265 we hold that the numerator does not include the tax-exempt obligations purchased and owned by investments and sustain petitioner’s reporting position we have considered all of the parties’ arguments and have rejected those arguments not discussed herein as irrelevant or without merit decision will be entered under rule appendix sec_265 pro_rata allocation of interest_expense of financial institutions to tax-exempt_interest -- in general --in the case of a financial_institution no deduction shall be allowed for that portion of the taxpayer’s interest_expense which is allocable to tax-exempt_interest allocation --for purposes of paragraph the portion of the taxpayer’s interest_expense which is allocable to tax-exempt_interest is an amount which bears the same ratio to such interest_expense as-- a the taxpayer’s average adjusted bases within the meaning of sec_1016 of tax-exempt obligations acquired after date bears to b such average adjusted bases for all assets of the taxpayer sec_291 definitions --for purposes of this section-- financial_institution_preference_item --the term financial_institution_preference_item includes the following b interest on debt to carry tax-exempt obligations acquired after date and before date -- i in general --in the case of a financial_institution which is a bank as defined in sec_585 the amount of interest on indebtedness incurred or continued to purchase or carry obligations acquired after date and before date the interest on which is exempt from taxes for the taxable_year to the extent that a deduction would but for this paragraph or sec_265 be allowable with respect to such interest for such taxable_year ii determination of interest allocable to indebtedness on tax-exempt obligations --unless the taxpayer under regulations prescribed by the secretary establishes otherwise the amount determined under clause i shall be an amount which bears the same ratio to the aggregate amount allowable determined without regard to this section and sec_265 to the taxpayer as a deduction for interest for the taxable_year as-- i the taxpayer’s average_adjusted_basis within the meaning of sec_1016 of obligations described in clause i bears to ii such average_adjusted_basis for all assets of the taxpayer
